Citation Nr: 1735273	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for chronic lumbar strains, to include as secondary to a left knee disability and/or service-connected bilateral pes planus.

5.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 and October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2011 rating decision granted service connection for bilateral pes planus and assigned a noncompensable disability evaluation, effective March 4, 2011, denied service connection for a left knee condition, and denied service connection for chronic lumbar strain.  The October 2013 rating decision and its accompanying notification letter denied service connection for bilateral hearing loss and tinnitus.

A hearing before the undersigned Veterans Law Judge (VLJ) was held in May 2017.  A hearing transcript is of record.

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for chronic lumbar strains, and entitlement to an initial compensable disability rating for service-connected bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The preponderance of evidence of record supports the finding that the Veteran's current bilateral hearing loss disability and tinnitus are etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are being granted herein.  Any error related to these duties is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including hearing loss, tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the diseases need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Bilateral Hearing Loss and Tinnitus

Concerning the first element of a service connection claim, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

A VA audiometric examination in June 2013 revealed pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 25 dB, 30 dB, 45 dB, 75 dB and 75 dB respectively, in the left ear and 25 dB, 30 dB, 40 dB, 60 dB and 70 dB respectively, in the right ear.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385, which the examiner diagnosed as bilateral sensorineural hearing loss.  The examiner also diagnosed recurrent tinnitus, based on the Veteran's personal reports.  The first element, existence of present disability, is satisfied for both claims.  

As to the second element, the in-service incurrence of the disease or injury, the Veteran's July 1958 Report of Medical Examination for purposes of separation did not provide an audiology examination but did include a normal whispered voice test (15/15).  There was no mention of ringing in his ears or tinnitus at that time.

However, the absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of noise trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The record does include evidence of exposure to excessive noise in service.  In particular, the Veteran testified at the May 2017 Board hearing that he worked in renovation and demolition while in service.  He reported he was around artillery fire in Fort Sill, Oklahoma, which was an artillery base.  While in France, he stated he worked in a depot but he did destroy munitions.  He said he never paid attention to his hearing while he was destroying the munitions until later.  The Veteran also testified that later in his service, he performed engineering work as well as driving vehicles which exposed him to loud noises as well.  After service, the Veteran performed office work at a steel processing company for a while then went back to construction.  However, because he built scaffolding for others to work off of, his exposure to noise was not as much as in regular construction.

The Veteran testified he could remember for certain when his hearing loss began, whether it was right after service or 10 years later when he first got hearing aids.  Relating to the tinnitus, the Veteran testified it came and went but he could not remember when it began.  He also testified that for a long time he did not know what tinnitus was, until his friend mentioned it to him and explained it was the noise in his ears.  Based on the Veteran's testimony regarding his in-service noise exposure, and absent any evidence to the contrary, the Board will concede in-service noise exposure.  See 38 U.S.C.A. § 1154(b) (West 2014).

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present hearing loss and tinnitus must be established.  

As previously stated, a VA audiological examination was performed in June 2013; however, the claims file was not available for review at the time of the examination.  Therefore, an addendum medical opinion was provided by the same examiner in August 2013, following a review of the file.  The examiner found it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or incurred in service.  In support of that opinion, the examiner stated the whispered voice test performed at separation was normal but the examiner did indicate the test was insensitive to high frequency hearing loss which is typical of noise-induced hearing loss.  Additionally, the examiner stated the Veteran had significant history of noise exposure with civilian employment and recreational activities over a period of years.  Due to a lack of frequency specific hearing tests at separation, the examiner found it was less likely as not that the Veteran's hearing was caused by or a result of his military service.  Regarding his tinnitus, the examiner noted the Veteran could not recall an exact date or circumstance of onset for his tinnitus.  Again, with a significant history of noise exposure with civilian employment and recreational activities over the years, the examiner found it was less likely as not incurred in or caused by his military service.

However, this opinion is flawed.  The examiner does not address the Veteran's specific lay reports of hearing loss and tinnitus following his service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (VA opinion found to be inadequate where examiner ignores lay statements).  Moreover, despite no documentation of hearing loss or tinnitus in the service treatment records, the examiner failed to address whether either are causally related to an injury in service.  See Henlsey v. Brown, 5 Vet. App. 155 (1993).  As such, the nexus opinion provided is of little probative value.

The record also includes an August 2015 private audiological examination which provided a positive nexus between the Veteran's hearing loss and service.   The private examiner stated the Veteran's history was positive for hazardous noise exposure associated with his military service from the artillery base and ammo dump where he worked at least 40 hours a week, exposed to high intensity impact noise from detonating guns and weapons.  Occupational noise exposure was also reported following his service.  It was the private examiner's opinion that the Veteran's hearing loss was as likely as not a result of his time in the military service with noise exposure during his service.  The occupational noise exposure did contribute as well but probably not more or less than 50 percent of the present hearing loss.  While the examiner provided his medical opinion regarding the Veteran's bilateral hearing loss, his opinion did not include a supportive rationale.  As such, the opinion does not warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Finding the VA examiner's opinion and the private audiological opinion are both inadequate as they lack sufficient rationale to support the opinions provided, either opinion outweighs the other.  The Board is left with evidence consisting of the Veteran's competent and credible accounts of in-service noise exposure, and the fact that the Veteran's whisper test at separation from military service was insensitive to high frequency hearing loss which is typical of noise-induced hearing loss.

Considering the remaining evidence, the Board finds that the evidence is at least in equipoise as to whether his hearing loss is related to service, and thus, giving the benefit of the doubt to the Veteran, finds that the nexus element for the hearing loss claim is met.  Consequently, because the Veteran has reported ringing in his ears which he contends was caused by his service, the Board finds the Veteran's tinnitus, based on his competent and credible accounts of continued ringing in his ears is also related to his service.  See 38 C.F.R. § 3.303(b), Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As all three elements are met for the hearing loss and tinnitus disability claim, the appeal must be granted as to entitlement to service connection for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




REMAND

At the May 2017 Board hearing, the Veteran testified to an in-service injury to his left knee.  Specifically, he reported being attacked by rebels, or terrorists, while he was in town waiting to pick up supplies.  He described being knocked to the ground and having a rebel jump onto his leg, which was resting on a curb after a fall.  The Veteran stated he passed out and his fellow soldiers took him to the dispensary.  He was placed on crutches and he returned to his post on light duty.  Since that time, the Veteran testified his knee has given him trouble "all of his life" as it spontaneously goes out.  Similarly, an April 2012 statement from the Veteran recounts the injury in-service.

A VA examination was performed in March 2011.  The examiner diagnosed the Veteran with moderate degenerative arthropathy of the left knee.  While the examiner did acknowledge the August 1956 in-service injury, he described it as the Veteran "fell and twisted his left knee."  Additionally, the examiner did not address any continuity of symptomology regarding his left knee as described by the Veteran's later testimony.  In light of the additional information regarding the Veteran's left knee continued symptoms, the Board finds another VA examination is necessary prior to adjudicating this claim.  

The Veteran also contends that his back condition manifested due to his service-connected bilateral pes planus and his left knee, following an injury in service.
Specifically, at the March 2017 Board hearing, the Veteran testified that he injured his back after falling from scaffolding, which was a direct result of his left knee giving out.  

The medical evidence of record provides several diagnoses relating to the Veteran's back.  May 1989, May 1990, June 1993, June 1994, June 1995, June 1997 and June 1998 medical statements from Dr. N.B. reported the Veteran has a history of ruptured disc L5 with stenosis or the neural foramina bilaterally.  Additionally, a May 1979 medical statement from Dr. J.B. documented a lumbar muscle strain with nerve root irritation and a February 1980 letter from Dr. J.C., the Veteran's treating physician, diagnosed him with acute severe lumbosacral strain with nerve root irritation and lumbarization of S-1 with minimal degenerative changes.

The April 2011 VA examination also diagnosed the Veteran with chronic lumbar strain but provided an inadequate rationale relating to the Veteran's secondary service connection claim with his left knee disability.  In particular, the examiner reported there was no medical evidence in medical literature that can support a nexus between the knee condition and the low back condition.  However, the examiner does not address whether there is any possible aggravation, including based on the "giving out" of the knee or gait, as the Veteran testified.  In light of the inadequate medical opinion and the remanded claim for entitlement to service connection for a left knee disability, a new examination is required.

Lastly, a podiatry examination to determine the severity of the Veteran's bilateral pes planus was last performed in April 2011.  At the May 2017 Board hearing, the Veteran testified his feet were "100 percent" worse than described in the VA examination report.  In particular, he saw a podiatrist every two months to have his foot shaved to remove calluses.  He also testified he has pain, burning and swelling of his feet and has to wear orthotics to relieve the pain.  His feet condition also affects his stability walking and he will stumble and fall.  The Veteran testified he often soaked his feet, and used a vibrator or a heating pad for relief.  

The Veteran's testimony regarding the current nature and severity of his bilateral pes planus represents a worsening of his condition since his last VA examination.  Therefore, in light of the Veteran's testimony that his condition has worsened since his last examination, another examination is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA podiatry examination to determine the severity of his service-connected bilateral pes planus.  The claims must be provided to the examiner for review in conjunction with the examination.  A complete rationale must be provided for all opinions presented.

3.  Additionally, make arrangements for the Veteran to be afforded an orthopedic VA examination for his left knee and back.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following: 

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disability had onset during service, manifested within one year of separation from service, or is otherwise etiologically related to his service, regardless of whether the diagnoses are considered chronic in nature or not.  The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  The examiner should specifically the Veteran's testimony that after his in-service left knee injury, he has experienced continuous instability in that knee.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic lumbar strain is caused or aggravated (worsened beyond the natural progression) by the left knee disability and/or the Veteran's service-connected bilateral pes planus.  The examiner should address the Veteran's hearing testimony.
A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


